DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed April 26, 2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 21, 2018. It is noted, however, that applicant has not filed a certified copy of the 201822168493.6 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2 and 4-14 are allowable over the prior art because Claim 1 has been amended to set forth the lamp holder comprising a second hollow mechanism, along a direction away from the lamp cap, a first clamping groove, a first annular mechanism and a second annular mechanism are arranged on an inner surface of the lamp holder along a direction from the bulb shell and the lamp cap; and the first clamping groove, the first annular mechanism and the second annular mechanism are arranged in a stepped manner along a direction from the inner surface of the lamp holder to an outer surface of the heat radiator, the contact part is clamped on the second annular mechanism, and a first buckle cooperating with the first clamping groove is arranged on the bulb shell. This combination of limitations was not shown or suggested by the prior art.
Claims 15-20 are allowable over the prior art because Claim 15 has been amended to set forth providing the lamp holder with a second hollow mechanism, arranging along a direction away from the lamp cap, a first clamping groove, a first
annular mechanism and a second annular mechanism on an inner surface of the lamp
holder along a direction from the bulb shell to the lamp cap, and arranging the first
clamping groove, the first annular mechanism and the second annular mechanism is a
stepped manner along a direction from the inner surface of the lamp holder to an outer
surface of the heat radiator and clamping the contact part on the second annular
mechanism, and arranging a first buckle cooperating with the first clamping groove on
the bulb shell. This combination of limitations was not shown or suggested by the prior
art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875